70 U.S. 236 (1865)
3 Wall. 236
TERRITORY
v.
LOCKWOOD.
Supreme Court of United States.

*237 Mr. Woolworth for the Territory and relator, plaintiff in error.
Lockwood, propriâ personâ, contra.
*238 Mr. Justice SWAYNE delivered the opinion of the court.
The writ of Quo Warranto was a common law writ. In the course of time it was superseded by the speedier remedy of an Information in the same nature.[*] It was a writ of right for the king.[] In the English courts an information for an offence differs from an indictment, chiefly in the fact that it is presented by the law officer of the crown without the intervention of a grand jury.[] Whether filed by the attorney-general or the master of the crown office, and whether it relates to public offences or to the class of private rights specified in the statute of 9 Ann. ch. 20, in relation to which it may be invoked as a remedy, it is brought in the name of the king, and the practice is substantially the same in all cases.[§] Any defect in the structure of the information may be taken advantage of by demurrer.[]
*239 In this country the proceeding is conducted in the name of the State or of the people, according to the local form in indictments, and a departure from this form is a substantial and fatal defect.[*]
In Wallace v. Anderson,[] this court said, "that a writ of Quo Warranto could not be maintained except at the instance of the government; and as this writ was issued by a private individual, without the authority of the government, it could not be sustained, whatever might be the right of the prosecutor or the person claiming to exercise the office in question." In the case of the Miners' Bank v. United States,[] on the relation of Grant, the information was filed in the name of the United States in the District Court of Iowa Territory. The sufficiency of the information in this respect does not appear to have been questioned. A State court cannot issue a writ of mandamus to an officer of the United States. "His conduct can only be controlled by the power that created him."[§] The validity of a patent for land issued by the United States "is a question exclusively between the sovereignty making the grant and the grantee."[]
The judges of the Supreme Court of the Territory of Nebraska are appointed by the President and confirmed by the Senate of the United States. The people of the Territory have no agency in appointing them and no power to remove them. The Territorial legislature cannot prescribe conditions for the tenure or loss of the office. Such legislation on their part would be a nullity. Impeachment and conviction by them would be futile as to removal. The right of the Territory to prosecute such an information as this would carry with it the power of a motion without the consent of the government from which the appointment was derived. This the Territory can no more accomplish in one *240 way than in another. The subject is as much beyond the sphere of its authority as it is beyond the authority of the States as to the Federal officers whose duties are to be discharged within their respective limits. The right to institute such proceedings is inherently in the Government of the nation. We do not find that it has been delegated to the Territory. We think the demurrer was well taken.
JUDGMENT AFFIRMED WITH COSTS.
NOTES
[*]  5 Bacon's Abridgment, 174, Tit. Information A; 3 Blackstone's Commentaries, 263.
[]  7 Comyn's Digest, p. 190, Phila. ed., 1826; Tit. Quo War. A.
[]  2 Hawkins' P.C., chap. 26, § 4.
[§]  Cole on Informations, 65, 113; Rex v. Francis, 2 Term, 484; 4 Blackstone's Commentaries, 312.
[]  Regina v. Smith, 2 Moody & Robinson, 109; Regina v. Law, Id. 197.
[*]  Wright v. Allen, 2 Texas, 158; Wright v. The People, &c., 15 Illinois, 417; Donnelly v. The People, &c., 11 Id. 552; Eaton v. The State, 7 Blackford, 65; Comm. v. Lex & H.T. Co., 6 B. Monroe, 398.
[]  5 Wheaton, 292.
[]  5 Howard, 213.
[§]  McClung v. Silliman, 6 Wheaton, 605.
[]  Field v. Seabury et al., 19 Howard, 332.